Case: 12-13333   Date Filed: 02/13/2013        Page: 1 of 4




                                                                [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-13333
                        Non-Argument Calendar
                      ________________________

          D.C. Docket No. 1:12-cv-00979-AT; 11-bk-82852-MHM

In re:
SANON JEAN,

                                               lllllllllllllllllllllllllllllllllllllllDebtor.

_______________________________________

SANON JEAN,

                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                   versus

SUNTRUST BANK,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 13, 2013)
               Case: 12-13333     Date Filed: 02/13/2013    Page: 2 of 4

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Sanan Jean, a debtor in bankruptcy proceeding pro se, appeals the District

Court’s order denying his motion for reconsideration of the order affirming the

Bankruptcy Court’s order confirming that the automatic stay provided by 11

U.S.C. § 362 did not come into effect upon the filing of Jean’s latest bankruptcy

petition. In his brief on appeal, Jean does not acknowledge that this appeal is of

his motion for reconsideration, and makes no argument regarding that motion.

Rather, he argues that the District Court erred in ruling that the automatic stay was

not in effect and, therefore, SunTrust did not have to move the Bankruptcy Court

to lift the stay. Jean argues that the automatic stay was in effect because he had

not filed more than two bankruptcy petitions within the same year. We are not

persuaded and therefore affirm.

                                           I.

      We review de novo the determinations of law by a bankruptcy court and a

district court, whether decided initially or in the latter’s appellate capacity, and

defer to the factual determinations of the bankruptcy court unless they are clearly

erroneous. In re Davis, 314 F.3d 567, 570 (11th Cir. 2002).

      Pursuant to 11 U.S.C. § 362(a), a debtor who has filed for Chapter 7 or

                                           2
              Case: 12-13333     Date Filed: 02/13/2013    Page: 3 of 4

Chapter 11 bankruptcy enjoys an automatic stay against actions to enforce, collect,

assess or recover claims against the debtor or against property of the estate. 11

U.S.C. § 362(a); see also United States v. White, 466 F.3d 1241, 1244 (11th Cir.

2006). However, § 362(c) sets out exceptions to the operation of the automatic

stay. See 11 U.S.C. § 362(c). Section 362(c)(4)(A) provides:

      (A)(i) if a single or joint case is filed by or against a debtor who is an
      individual under this title, and if 2 or more single or joint cases of the
      debtor were pending within the previous year but were dismissed,
      other than a case refiled under a chapter other than chapter 7 after
      dismissal under section 707(b), the stay under subsection (a) shall not
      go into effect upon the filing of the later case; and

      (ii) on request of a party in interest, the court shall promptly enter an
      order confirming that no stay is in effect.

11 U.S.C. § 362(c)(4)(A).

      Contrary to Jean’s argument, whether the automatic stay comes into effect

upon the filing of a bankruptcy petition does not hinge on whether two cases have

been filed within the year, but rather, whether two cases had been pending within

one year. Because Jean had been a debtor in two prior cases that were both

dismissed within the one-year period preceding the filing of the instant case, and

neither of these prior cases was a Chapter 7 case dismissed pursuant to 11 U.S.C.

§ 707(b), the automatic stay under § 362(a) did not go into effect upon the filing of

Jean’s latest bankruptcy case.

                                          3
              Case: 12-13333    Date Filed: 02/13/2013   Page: 4 of 4

                                        II.

      We review a district court order denying a motion for reconsideration raised

under Rule 59 for abuse of discretion. Lockard v. Equifax, Inc., 163 F.3d 1259,

1267 (11th Cir. 1998). A legal claim or argument that is not briefed is deemed

abandoned. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330

(11th Cir. 2004). Jean’s brief presents no argument regarding the denial of his

motion for reconsideration; hence, he has abandoned this issue.

      AFFIRMED.




                                         4